DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 09/14/2020 are being examined. Claims 1-17 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/14/2020, 08/17/2022, and 10/11/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. JP2019- 188898, filed on 10/15/2019.	
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“a vehicle travel control device” and “an automated driving control device”) that is coupled with functional language (“configured to”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

”a vehicle travel control device configured to execute vehicle travel control…” recited in claims 1 and 10-17. For the purposes of examination, the examiner will take “a vehicle control device” as a device comprising a processor using instruction stored in memory or equivalent based on fig. 8 from the specification

”an automated driving control device configured to generate a first target trajectory…” recited in claim 1. For the purposes of examination, the examiner will take “an automated driving control device” as a device comprising a processor using instruction stored in memory or equivalent based on fig. 5 from the specification. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 5-17 are provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1 and 6-17 of Examiner’s amendments to claims of application 17/021,558. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the mapping below the claims of Examiner’s amendments to application 17/021,558 would render obvious the claims of the instant application such that merely having the priority conditions select the second trajectory over the first trajectory rather than the first trajectory over the second trajectory is not patentably distinct.
Instant Application
Examiner’s Amendments to application 17/021,558


1. A vehicle control system that controls a vehicle performing automated driving,

the vehicle control system comprising:

a vehicle travel control device configured to execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory; and

an automated driving control device configured to generate a first target trajectory being the target trajectory for the automated driving of the vehicle, wherein

the vehicle travel control device is further configured to:

determine whether or not an activation condition of travel assist control is satisfied, wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing a sense of strangeness or insecurity of an occupant of the vehicle, and stabilizing behavior of the vehicle; and

generate a second target trajectory being the target trajectory for the travel assist control when the activation condition is satisfied,

even when the second target trajectory is generated during the automated driving, or when the second target trajectory is generated during the automated driving and a priority condition for giving priority to the first target trajectory is satisfied, the vehicle travel control device executes the vehicle travel control by giving more weight to the first target trajectory than to the second target trajectory.
1. A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising at least one processor configured to:

execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory;


generate a first target trajectory as the target trajectory for the automated driving of the vehicle;





determine whether or not an activation condition of travel assist control is satisfied, wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing discomfort of an occupant of the vehicle, and stabilizing behavior of the vehicle;


generate a second target trajectory as the target trajectory for the travel assist control when the activation condition is satisfied;

when the second target trajectory is generated during the automated driving, determine whether a priority condition for giving priority to the second target trajectory is satisfied; and

When the second target trajectory is generated during the automated driving and the priority condition is satisfied:

Combine the first target trajectory and the second target trajectory to generate a control target trajectory, the combination giving more weight to the second target trajectory than to the first target trajectory, and

Execute the vehicle travel control such that the vehicle follows the control target trajectory,

Wherein the priority condition includes that a second steering direction required for the vehicle to follow the second target trajectory is opposite to a first steering direction required for the vehicle to follow the first target trajectory.





3. The vehicle control system according to claim 1, wherein 































when the second target trajectory is generated during the automated driving, the vehicle travel control device determines whether or not the priority condition for giving priority to the first target trajectory is satisfied, and 

when the priority condition is satisfied, the vehicle travel control device - 40 -executes the vehicle travel control by giving more weight to the first target trajectory than to the second target trajectory.
1. A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising at least one processor configured to:

Execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory;


generate a first target trajectory as the target trajectory for the automated driving of the vehicle;





determine whether or not an activation condition of travel assist control is satisfied, wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing discomfort of an occupant of the vehicle, and stabilizing behavior of the vehicle;


generate a second target trajectory as the target trajectory for the travel assist control when the activation condition is satisfied;

when the second target trajectory is generated during the automated driving, determine whether a priority condition for giving priority to the second target trajectory is satisfied; and


When the second target trajectory is generated during the automated driving and the priority condition is satisfied:

Combine the first target trajectory and the second target trajectory to generate a control target trajectory, the combination giving more weight to the second target trajectory than to the first target trajectory, and

Execute the vehicle travel control such that the vehicle follows the control target trajectory,

Wherein the priority condition includes that a second steering direction required for the vehicle to follow the second target trajectory is opposite to a first steering direction required for the vehicle to follow the first target trajectory.




5. The vehicle control system according to claim 3, wherein 


















































the priority condition includes that a first steering direction required for the vehicle to follow the first target trajectory is opposite to a second steering direction required for the vehicle to follow the second target trajectory.
1. A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising at least one processor configured to:

Execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory;


generate a first target trajectory as the target trajectory for the automated driving of the vehicle;





determine whether or not an activation condition of travel assist control is satisfied, wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing discomfort of an occupant of the vehicle, and stabilizing behavior of the vehicle;


generate a second target trajectory as the target trajectory for the travel assist control when the activation condition is satisfied;

when the second target trajectory is generated during the automated driving, determine whether a priority condition for giving priority to the second target trajectory is satisfied; and


When the second target trajectory is generated during the automated driving and the priority condition is satisfied:

Combine the first target trajectory and the second target trajectory to generate a control target trajectory, the combination giving more weight to the second target trajectory than to the first target trajectory, and

Execute the vehicle travel control such that the vehicle follows the control target trajectory,

Wherein the priority condition includes that a second steering direction required for the vehicle to follow the second target trajectory is opposite to a first steering direction required for the vehicle to follow the first target trajectory.



6. The vehicle control system according to claim 3, wherein 

the priority condition includes that the deceleration is required for the vehicle to follow the first target trajectory and the deceleration is required for the vehicle to follow the second target trajectory.
7. The vehicle control system according to claim 1, wherein 

the priority condition further includes that the deceleration is required for the vehicle to follow the first target trajectory and the deceleration is required for the vehicle to follow the second target trajectory.


7. The vehicle control system according to claim 3, wherein 

the priority condition includes that the deceleration is required for the vehicle to follow the first target trajectory and the acceleration is required for the vehicle to follow the second target trajectory.
6. The vehicle control system according to claim 1, wherein 

the priority condition further includes that the acceleration is required for the vehicle to follow the first target trajectory and the deceleration is required for the vehicle to follow the second target trajectory.


8. The vehicle control system according to claim 3, wherein 

the priority condition includes that a second deceleration required for the vehicle to follow the second target trajectory is equal to or higher than a deceleration threshold and a first deceleration required for the vehicle to follow the first target trajectory is lower than the second deceleration.
8. The vehicle control system according to claim 1, wherein 

the priority condition further includes that a first deceleration required for the vehicle to follow the first target trajectory is equal to or higher than a deceleration threshold and a second deceleration required for the vehicle to follow the second target trajectory is lower than the first deceleration.


9. The vehicle control system according to claim 3, wherein 

the priority condition includes that a second lateral acceleration required for the vehicle to follow the second target trajectory is equal to or higher than a lateral - 41 -acceleration threshold and a first lateral acceleration required for the vehicle to follow the first target trajectory is lower than the second lateral acceleration.
9. The vehicle control system according to claim 1, wherein 

the priority condition further includes that a first lateral acceleration required for the vehicle to follow the first target trajectory is equal to or higher than a lateral acceleration threshold and a second lateral acceleration required for the vehicle to follow the second target trajectory is lower than the first lateral acceleration.


10. The vehicle control system according to claim 4, wherein 
in the vehicle travel control, the vehicle travel control device calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount, 

a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, 

a second required control amount is the required control amount required for the vehicle to follow the second target trajectory, and 

the vehicle travel control device compares the first required control amount and the second required control amount to determine whether or not the priority condition is satisfied.
10. The vehicle control system according to claim 1, wherein in the vehicle travel control, the at least one processor calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount, 


a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, 

a second required control amount is the required control amount required for the vehicle to follow the second target trajectory, and 

the at least one processor further compares the first required control amount and the second required control amount to determine whether or not the priority condition is satisfied.


11. The vehicle control system according to claim 3, wherein

in the vehicle travel control, the vehicle travel control device calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount, 

a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, 

a second required control amount is the required control amount required for the vehicle to follow the second target trajectory, and 

the priority condition includes that the second required control amount is less than a predetermined value or the first required control amount.
11. The vehicle control system according to claim 1, wherein in the vehicle travel control, the at least one processor calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount,



a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, 

a second required control amount is the required control amount required for the vehicle to follow the second target trajectory, and 

the priority condition further includes that the second required control amount is greater than the first required control amount.


12. The vehicle control system according to claim 3, wherein 

in the vehicle travel control, the vehicle travel control device calculates a - 42 -required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount, 

a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, 

a second required control amount is the required control amount required for the vehicle to follow the second target trajectory, and 

the priority condition includes that the first required control amount is less than the second required control amount.
12. The vehicle control system according to claim 1, wherein in the vehicle travel control, the at least one processor calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount, 




a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, 

a second required control amount is the required control amount required for the vehicle to follow the second target trajectory, and 

the priority condition further includes that the second required control amount is less than the first required control amount.


13. The vehicle control system according to claim 3, wherein 


























the vehicle travel control device acquires first reliability information indicating first reliability being reliability of the automated driving control device and second reliability information indicating second reliability being reliability of the travel assist control, and 





















the priority condition includes that the first reliability is higher than the second reliability.
13. A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising at least one processor configured to:

Execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory;

generate a first target trajectory as the target trajectory for the automated driving of the vehicle;

determine whether or not an activation condition of travel assist control is satisfied, wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing a sense of strangeness or insecurity of an occupant of the vehicle, and stabilizing behavior of the vehicle;

when the activation condition is satisfied, generate a second target trajectory as the target trajectory for the travel assist control;

acquire first reliability information indicating reliability of the automated driving and second reliability information indicating reliability of the travel assist control;



when the second target trajectory is generated during the automated driving, determine whether a priority condition for giving priority to the second target trajectory is satisfied; and

when the second target trajectory is generated during the automated driving and the priority condition is satisfied:

combine the first target trajectory and the second target trajectory to generate a control target trajectory, the combination giving more weight to the second target trajectory than to the first target trajectory, and

execute the vehicle travel control according to the control target trajectory,

wherein the priority condition includes that the reliability of the travel assist control is higher than the reliability of the automated driving.


14. The vehicle control system according to claim 3, wherein 

the travel assist control includes collision avoidance control that assists avoidance of a collision between the vehicle and a surrounding object, 

the vehicle travel control device determines whether or not the activation condition of the collision avoidance control is satisfied based on driving environment information indicating a driving environment for the vehicle, 

when the activation condition is satisfied, the vehicle travel control device predicts severity of damage due to the collision based on the driving environment information, and 

the priority condition includes that the severity is less than a threshold.
14. The vehicle control system according to claim 1, wherein the travel assist control includes collision avoidance control that assists avoidance of a collision between the vehicle and a surrounding object, 



The at least one processor determines whether or not the activation condition of the collision avoidance control is satisfied based on driving environment information indicating a driving environment for the vehicle, 

when the activation condition is satisfied, the vehicle travel control device predicts severity of damage due to the collision based on the driving environment information, and 

the priority condition further includes that the severity is equal to or greater than a threshold.


15. The vehicle control system according to claim 3, wherein 
when the priority condition is satisfied, the vehicle travel control device - 43 -executes the vehicle travel control by using the first target trajectory as the target trajectory.
15. The vehicle control system according to claim 1, wherein 
when the priority condition is satisfied, the vehicle travel control device executes the vehicle travel control by using the second target trajectory as the target trajectory.


16. The vehicle control system according to claim 1, wherein 



in the vehicle travel control, the vehicle travel control device calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount, 

a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, 













a second required control amount is the required control amount required for the vehicle to follow the second target trajectory, and 





the giving more weight to the first target trajectory than to the second target trajectory includes determining the required control amount by combining the first required control amount of a first weight and the second required control amount of a second weight less than the first weight.
16. A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising at least one processor configured to:

Calculate a required control amount for at least one of steering, acceleration, and deceleration for the vehicle to follow a target trajectory;

Execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory;




generate a first target trajectory as the target trajectory for the automated driving of the vehicle;

determine whether or not an activation condition of travel assist control is satisfied, wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing a sense of strangeness or insecurity of an occupant of the vehicle, and stabilizing behavior of the vehicle;

when the activation condition is satisfied, generate a second target trajectory as the target trajectory for the travel assist control, a second required control amount being the control amount required for the vehicle to follow the second target trajectory; and

when the second target trajectory is generated during the automated driving:
calculate the required control amount for the vehicle travel control at least in part by combining the first required control amount according to a first weight and the second required control amount according to a second weight greater than the first weight, and

execute the vehicle travel control according to the required control amount.
 



17. The vehicle control system according to claim 1, further comprising a memory device, wherein 

the vehicle travel control device stores log information in the memory device, and 

the log information includes at least a position where the vehicle travel control device executes the vehicle travel control by giving more weight to the first target trajectory than to the second target trajectory.
17. The vehicle control system according to claim 1, further comprising a memory device, wherein 


The at least one processor stores log information in the memory device, and 

the log information includes at least a position where the vehicle travel control device executes the vehicle travel control by giving more weight to the second target trajectory than to the first target trajectory.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al (US 20190317512 A1) henceforth referred to as Zeng.

Regarding Claim 1, Zeng teaches A vehicle control system that controls a vehicle performing automated driving (para [0041] line 1-3 : “FIG. 1 is a functional block diagram illustrating an autonomous vehicle in accordance with the disclosed embodiments.”, para [0042] line 1-5 : “In various embodiments, the vehicle 10 is an autonomous vehicle and an autonomous driving system (ADS) is incorporated into the autonomous vehicle 10 (hereinafter referred to as the autonomous vehicle 10) that intelligently controls the vehicle 10.”), the vehicle control system comprising:
a vehicle travel control device configured to execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory (para [0070] line 1-8 : “ FIG. 4 is a block diagram that illustrates a vehicle control system 100 in accordance with the disclosed embodiments. The vehicle control system 100 can provide be implemented as part of the ADS 33 of FIG. 3. The vehicle control system 100 includes a sensor system 128 that is configured to provide sensor data 129, a high-level controller 133, and an actuator system 190 that receives control signals 172 generated by the high-level controller 133.”, para [0072] line 1-6 : “The high-level controller 133 includes a map generator module 130, 134 and a vehicle controller module 148. The vehicle controller module 148 includes memory 140 that stores a plurality or ensemble of sensorimotor primitive modules, a scene understanding module 150 and an arbitration and vehicle control module 170.”, para [0075] line 1-8 : “Each sensorimotor primitive module 142 includes computer-executable instructions that, when executed by a computer processor, can generate a corresponding vehicle trajectory and speed profile that can be processed further and used to generate control signals 172 and commands that automatically control the autonomous vehicle to cause the autonomous vehicle to perform a specific driving maneuver or skill.”); and 
an automated driving control device configured to generate a first target trajectory being the target trajectory for the automated driving of the vehicle (para [0056] line 9-18 : “Each of the sensorimotor primitive modules generates a vehicle trajectory and speed profile, and at least one of the vehicle trajectory and speed profiles can be processed to generate the control signals that are processed by a low-level controller to generate commands that control one or more of actuators of the autonomous vehicle to execute one or more control actions to automatically control the autonomous vehicle (e.g., to automate the autonomous driving task encountered in the particular driving scenario).”, para [0080] line 1-28 : “Model predictive control (MPC) sensorimotor primitive modules are generally more appropriate for implementing convenience features requiring a well-defined reference target (e.g., continuous close-loop control once engaged). A model predictive control (MPC) sensorimotor primitive module maps the sensor data, via the perception map, to one or more convenience-related sub-tasks of the autonomous driving task, and maps each of the convenience-related sub-tasks to one or more control signals. The one or more control signals each cause one or more control actions that automatically control the autonomous vehicle to cause the autonomous vehicle to perform a specific convenience-related driving maneuver that (1) has a reference target and (2) addresses the particular driving scenario encountered during operation of the autonomous vehicle. Examples of MPC sensorimotor primitive modules can include, for example, adaptive cruise control (ACC), SuperCruise, etc. As one example, ACC is a MPC-type SPM that can be applied to maintain a specific headway from the closest preceding in-lane vehicle if existing (e.g., |headway (closest preceding in-lane veh)−reference|<ε). Other MPC sensorimotor primitive modules can include, for example, collision imminent steering (CIS). For example, in CIS, if an object exists in the collision path of the host vehicle, and maximal braking cannot avoid the collision due to insufficient distance, and there is room and safe in adjacent lanes (or road shoulder), then a trajectory and speed profile is generated to move the host vehicle to the next lane.”), wherein
the vehicle travel control device is further configured to:
determine whether or not an activation condition of travel assist control is satisfied (para [0083] line 1-10 : “Given the same sensor data input (i.e., feature map), different sensorimotor primitive modules in the ensemble produces different trajectories and speed profiles. In the ensemble of sensorimotor primitive modules, most of the sensorimotor primitive modules are just the candidates to be enabled or selected by scene understanding module. In general terms, the scene understanding module 150 is responsible for selecting, based on the driving destination and current perception of the environment, the particular ones of the sensorimotor primitive modules to be executed.”), wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing a sense of strangeness or insecurity of an occupant of the vehicle, and stabilizing behavior of the vehicle (para [0079] line 1-24 : “Predicate logic (PL) sensorimotor primitive modules are generally more useful for implementing safety-related reactive primitives. A PL sensorimotor primitive module maps the sensor data, via a perception map, to one or more safety-related sub-tasks of the autonomous driving task, and maps each of the safety-related sub-tasks to one or more control signals. The one or more control signals each cause one or more control actions that automatically control the autonomous vehicle to cause the autonomous vehicle to perform a specific safety-related driving maneuver that addresses the particular driving scenario encountered during operation of the autonomous vehicle. PL sensorimotor primitive modules are relatively simple but highly reliable. As an example, collision imminent brake (CM) is a PL-type SPM that can be used to apply an emergency brake if the time-to-collision of preceding vehicle is less than a threshold time. For instance, if the time-to-collision is less than a threshold (e.g., 0.6 second), a harsh brake command is sent (e.g., if time-to-collision (preceding veh)<0.6 second=true, apply brake). Other PL sensorimotor primitive modules can include, for example, a side blind zone alert system. In this system, if there exist a vehicle inside of the driver's blind zone and a lane change maneuver is planned, then the lane change maneuver is aborted.); and
generate a second target trajectory being the target trajectory for the travel assist control when the activation condition is satisfied (para [0083] line 11-14 : “The output (e.g., vehicle trajectory and speed profile) of each sensorimotor primitive module that is selected by the scene understanding module may be used by vehicle control module to control the vehicle.”),
even when the second target trajectory is generated during the automated driving, or when the second target trajectory is generated during the automated driving and a priority condition for giving priority to the first target trajectory is satisfied, the vehicle travel control device executes the vehicle travel control by giving more weight to the first target trajectory than to the second target trajectory (para 88 line 3-19 : “The arbitration and vehicle control module 170 can help determine priorities for executing the vehicle trajectory and speed profiles 144 and ensure smooth vehicle control during transition. For example, the arbitration and vehicle control module 170 processes the vehicle trajectory and speed profiles 144 by applying priority logic rules for that particular driving scenario (as determined by the scene understanding module 150 based on the navigation route data and GPS data 136 and the feature map) to define a priority order for execution for each of the vehicle trajectory and speed profiles 144, and selects one of the vehicle trajectory and speed profiles 171 having the highest priority ranking(s) for execution that will be used to generate control signals 172 (e.g., steering torque or angle signals used to generate corresponding steering torque or angle commands, and brake/throttle control signals used to generate acceleration commands) that are sent to the actuator system 190.”, Selecting one trajectory (the first) over another trajectory (the second) is indicative of giving more weight to the first trajectory and the second).

Regarding Claim 2, Zeng teaches The vehicle control system according to claim 1, further Zeng teaches wherein 
even when the second target trajectory is generated during the automated driving, the vehicle travel control device executes the vehicle travel control by using the first target trajectory as the target trajectory (para 88 line 3-19 : “The arbitration and vehicle control module 170 can help determine priorities for executing the vehicle trajectory and speed profiles 144 and ensure smooth vehicle control during transition. For example, the arbitration and vehicle control module 170 processes the vehicle trajectory and speed profiles 144 by applying priority logic rules for that particular driving scenario (as determined by the scene understanding module 150 based on the navigation route data and GPS data 136 and the feature map) to define a priority order for execution for each of the vehicle trajectory and speed profiles 144, and selects one of the vehicle trajectory and speed profiles 171 having the highest priority ranking(s) for execution that will be used to generate control signals 172 (e.g., steering torque or angle signals used to generate corresponding steering torque or angle commands, and brake/throttle control signals used to generate acceleration commands) that are sent to the actuator system 190.”).

Regarding Claim 3, Zeng teaches The vehicle control system according to claim 1, wherein 
when the second target trajectory is generated during the automated driving, the vehicle travel control device determines whether or not the priority condition for giving priority to the first target trajectory is satisfied, further Zeng teaches and 
when the priority condition is satisfied, the vehicle travel control device - 40 -executes the vehicle travel control by giving more weight to the first target trajectory than to the second target trajectory (para 88 line 3-19 : “The arbitration and vehicle control module 170 can help determine priorities for executing the vehicle trajectory and speed profiles 144 and ensure smooth vehicle control during transition. For example, the arbitration and vehicle control module 170 processes the vehicle trajectory and speed profiles 144 by applying priority logic rules for that particular driving scenario (as determined by the scene understanding module 150 based on the navigation route data and GPS data 136 and the feature map) to define a priority order for execution for each of the vehicle trajectory and speed profiles 144, and selects one of the vehicle trajectory and speed profiles 171 having the highest priority ranking(s) for execution that will be used to generate control signals 172 (e.g., steering torque or angle signals used to generate corresponding steering torque or angle commands, and brake/throttle control signals used to generate acceleration commands) that are sent to the actuator system 190.”, Selecting one trajectory (the first) over another trajectory (the second) is indicative of giving more weight to the first trajectory and the second).

Regarding claim 15, Zeng teaches The vehicle control system according to claim 3, further Zeng teaches wherein 
when the priority condition is satisfied, the vehicle travel control device executes the vehicle travel control by using the first target trajectory as the target trajectory (para 88 line 3-19 : “The arbitration and vehicle control module 170 can help determine priorities for executing the vehicle trajectory and speed profiles 144 and ensure smooth vehicle control during transition. For example, the arbitration and vehicle control module 170 processes the vehicle trajectory and speed profiles 144 by applying priority logic rules for that particular driving scenario (as determined by the scene understanding module 150 based on the navigation route data and GPS data 136 and the feature map) to define a priority order for execution for each of the vehicle trajectory and speed profiles 144, and selects one of the vehicle trajectory and speed profiles 171 having the highest priority ranking(s) for execution that will be used to generate control signals 172 (e.g., steering torque or angle signals used to generate corresponding steering torque or angle commands, and brake/throttle control signals used to generate acceleration commands) that are sent to the actuator system 190.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng and further in view of Moran et al (US 20170248950 A1) henceforth referred to as Moran.

Regarding Claim 14 Zeng teaches The vehicle control system according to claim 3, further Zeng teaches wherein 
the travel assist control includes collision avoidance control that assists avoidance of a collision between the vehicle and a surrounding object (para [0076] line 1-6 : “Although FIG. 4 illustrates five non-limiting examples of sensorimotor primitive modules: SuperCruise, collision imminent brake/collision imminent steering (CIB/CIS), Lane Change, Construction Zone Handling, and Intersection Handling it should be noted that this depiction is for illustration purposes only.”), 
the vehicle travel control device determines whether or not the activation condition of the collision avoidance control is satisfied based on driving environment information indicating a driving environment for the vehicle (para [0083] line 1-6 : “Given the same sensor data input (i.e., feature map), different sensorimotor primitive modules in the ensemble produces different trajectories and speed profiles. In the ensemble of sensorimotor primitive modules, most of the sensorimotor primitive modules are just the candidates to be enabled or selected by scene understanding module.”, para [0085] line 1-19 : “To explain further, the scene understanding module 150 receives a feature map (which is part of the world representation 138 and will be described in greater detail below) and other input data 136 including navigation route data that indicates a route of the vehicle from a navigation system, and location/position information from a positioning system that indicates location of the vehicle. The scene understanding module 150 processes the navigation route data (that indicates a route of the vehicle), the position information (that indicates location of the vehicle) and the feature map (that indicates the processed raw-level data directly from sensors that represents the information regarding the traffic conditions and road geometry and topology) to define an autonomous driving task, and can then decompose the autonomous driving task into a sequence of sub-tasks that address the particular driving scenario. The scene understanding module 150 can then select a particular combination or subset 142A′, 142B′ of the sensorimotor primitive modules 142A, 142B that are to be enabled and executed to address the particular driving scenario and generate a combination of enable signals 152 that identifies those particular ones 142A′, 142B′ of the sensorimotor primitive modules.”). However, Zeng does not explicitly teach when the activation condition is satisfied, the vehicle travel control device predicts severity of damage due to the collision based on the driving environment information, and 
the priority condition includes that the severity is less than a threshold.

However, in the same field of endeavor (collision avoidance for autonomous vehicles), Moran teaches a system when the activation condition is satisfied, the vehicle travel control device predicts severity of damage due to the collision based on the driving environment information (para [0165] line 1-14 : “Step S181 is performed in response to the receiving of the second accident alert at the third motor-vehicle (e.g. vehicle 100D). In step S181, an onboard computer (e.g. prediction-engine 220 that is implemented by a digital computer executing software) of the third motor-vehicle (e.g. vehicle 100D) performs at least one vehicle control action—for example, by sending control signals to onboard vehicle controls of the host motor-vehicle where the anti-accident device 200 resides. The vehicle control action(s) are performed so as to attempt (i) to avoid being involved in the potential motor-vehicle accident and/or (ii) to minimize damage inflicted upon the third motor-vehicle as a result of involvement in the potential motor-vehicle accident by performing at least one vehicle control action.”, para [0136][k] line 1-16: “computationally predicting an accident scenario—a special case of computationally predicting an outcome where information about a ‘hypothetical accident’ (i.e. an accident which did not occur yet at the time of the predicting and which may or may not occur) is predicted. Predicting an accident scenario may refer to at least one of: (i) predicting a likelihood of an hypothetical accident (including as special cases predicting that the accident is highly likely to occur and predicting that the accident is highly unlikely to occur); (ii) predicting one or more parameters of the hypothetical accident, which may be for example (A) which motor-vehicles will collide in the accident; (B) a ‘collision location’ (e.g. front left fender, rear bumper, right door) of one or more motor-vehicles involved in the accident; (C) a severity of the accident. The result of predicting an accident scenario is the ‘accident prediction data.’”), and 
the priority condition includes that the severity is less than a threshold (para [0136][n] line 6-12 : “One type of accident alert is an ‘elevated-risk accident alert’ where the ‘accident prediction data’ included in the message indicates that the likelihood or severity of a hypothetical accident (i) exceeds a likelihood threshold or a severity threshold or (ii) has increased relative to a previous prediction, with or without expressly including a level of likelihood and/or a level of severity.”, determining if a value exceeds a threshold is equivalent to determining if a value is less than a threshold.).
 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Zeng with the system of Moran “to avoid a potential motor-vehicle accident and/or minimize damage caused by the potential motor-vehicle accident.”. (Moran para [0016] line 1-3)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng and further in view of Takahashi (Machine Translation of CN 1070774178 A) henceforth referred to as Takahashi.

Regarding Claim 17 Zeng teaches The vehicle control system according to claim 1, further Zeng teaches further comprising a memory device (para [0038] line 6-14 : “As used herein, the term module refers to any hardware, software, firmware, electronic control component, processing logic, and/or processor device, individually or in any combination, including without limitation: application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality.”). However, Zeng does not explicitly teach wherein the vehicle travel control device stores log information in the memory device, and the log information includes at least a position where the vehicle travel control device executes the vehicle travel control by giving more weight to the first target trajectory than to the second target trajectory.

However, in the same field of endeavor (driving assistance systems), Takahashi teaches a system wherein the vehicle travel control device stores log information in the memory device, and the log information includes at least a position where the vehicle travel control device executes the vehicle travel control by giving more weight to the first target trajectory than to the second target trajectory (page 4 para 3 line 1-9 : “Referring to FIG. 1 in the structure diagram of this invention of the driving assistance device 10 of the structure will be described. driving assistance device 10 has an integrated control unit 12, the integrated control unit 12 ESN control comprising the ECU (electronic control unit). ECU is a microcomputer comprising a computer, having a CPU (central processing unit), a memory ROM (also including EEPROM. ), RAM (random access memory), further comprising an A/D converter, a D/A converter and other input and output devices and so on, ECU through the CPU reads and executes the program stored in the ROM to as various function realizing unit (function realizing mechanism), such as control part, the operation part and processing part to work. In addition, these functions can also be realized by hardware. In addition, the ECU can be combined into 1, and also can be divided.”, page 5 para 3 line 1-4 : “path change information storage section 32 consisting of history (history of path change information) stored in the vehicle automatic driving process path is changed. path change information includes change date and time, change location, change after the target path location category (store, facility, crossing a road, etc.), etc., and the change target site is a store lower includes a category of the store.”).
 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Zeng with the system of Takahashi to increase safety of operation of an autonomous vehicle.
Allowable Subject Matter
Claims 4-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the terminal disclaimer is filed to overcome the double patenting rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2019524632 A1 : Smith et al teaches the thing that does a thing related to what this disclosure is about.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668


/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668